Barnard, P. J.
(dissenting):
There is no proof in the case that any payment was made'upon the note by the maker or by any one for her. An indorsement on the note, if made by the holder or by any one for her, would be an admission against herself that she had received what she admits to have received. The defendants claim nothing by reason of the admission, and the case stands upon the sole question whether a holder of the note can by indorsement, without payments, keep alive a note. I think it clear she cannot even if she made the indorsement of interest or authorized it. Still less, if her son-in-law made such indorsements without her knowledge. The case of Roseboom v. Billington (17 Johns., 182) is not an authority in favor of a revival of, or the continuance of a claim by an indorsement like this. The evidence of the indorsements was improperly received under section 829 of the Code. If the indorsements were acts of the plaintiff’s testator, the plaintiff could not prove them in his own behalf. It is no answer to say that the indorsements are evidence for a jury as admissions of a party to a note against her own interest. Such admissions must be proven by a witness unobjectionable, under section 829 of the Code. I do not think the indorsements were made in the lifetime of the testator. The parties who testify to it are interested and their examination is not convincing, but quite the reverse.
The judgment should be reversed and a new trial granted at circuit, with costs to abide event. ■ '■ ■
Judgment and order confirming report of referee affirmed, with costs.